SUMMARY ORDER
Yueer Wang petitions for review of the BIA June 3, 2004 decision affirming the decision of Immigration Judge Adam Apa*108ciuch (“IJ”), denying Wang’s applications for asylum, withholding of removal, and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the agency’s factual findings under the substantial evidence standard, treating them as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004).
The agency reasonably concluded that Wang — who was detained for four days— did not suffer persecution. See, e.g., Yuan v. U.S. Dep’t of Just, 416 F.3d 192, 195 (2d Cir.2005). Likewise, the agency reasonably concluded that Wang lacked a well-grounded fear of future persecution. Wang grounds her fear of future persecution entirely on the idea that the authorities are still interested in pursuing Wang’s .brother. The IJ found that there was “no indication whatsoever that any family member [of Wang’s] has been harmed in any way since her departure from China,” and that the lack of any such evidence indicated that the authorities had lost interest in pursuing Wang’s brother. Wang has provided no evidence of that continued interest in her brother or her family, either to the BIA or to this Court. Absent any evidence objectively establishing a well-grounded fear of future persecution, Wang’s applications were correctly denied.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, the pending stay of removal is VACATED.